

117 HR 2485 : Access to Congressionally Mandated Reports Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 2485IN THE SENATE OF THE UNITED STATESJuly 27, 2021Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACTTo require the Director of the Government Publishing Office to establish and maintain a single online portal accessible to the public that allows the public to obtain electronic copies of all congressionally mandated reports, and for other purposes.1.Short titleThis Act may be cited as the Access to Congressionally Mandated Reports Act.2.DefinitionsIn this Act:(1)Congressionally mandated report(A)In generalThe term congressionally mandated report means a report of a Federal agency that is required by statute to be submitted to either House of Congress or any committee of Congress or subcommittee thereof.(B)Exclusions(i)Patriotic and national organizationsThe term congressionally mandated report does not include a report required under part B of subtitle II of title 36, United States Code.(ii)Inspectors generalThe term congressionally mandated report does not include a report by an office of an inspector general.(2)DirectorThe term Director means the Director of the Government Publishing Office.(3)Federal agencyThe term Federal agency has the meaning given the term federal agency under section 102 of title 40, United States Code, but does not include the Government Accountability Office or an element of the intelligence community. (4)Intelligence communityThe term intelligence community has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).(5)Open formatThe term open format means a file format for storing digital data based on an underlying open standard that—(A)is not encumbered by any restrictions that would impede reuse; and(B)is based on an underlying open data standard that is maintained by a standards organization.(6)Reports online portalThe term reports online portal means the online portal established under section 3(a).3.Establishment of online portal for congressionally mandated reports(a)Requirement To establish online portal(1)In generalNot later than 1 year after the date of enactment of this Act, the Director shall establish and maintain an online portal accessible by the public that allows the public to obtain electronic copies of congressionally mandated reports in one place.(2)Existing functionalityTo the extent possible, the Director shall meet the requirements under paragraph (1) by using existing online portals and functionality under the authority of the Director.(3)ConsultationIn carrying out this Act, the Director shall consult with the Clerk of the House of Representatives, the Secretary of the Senate, and the Librarian of Congress regarding the requirements for and maintenance of congressionally mandated reports on the reports online portal.(b)Content and functionThe Director shall ensure that the reports online portal includes the following:(1)Subject to subsection (c), with respect to each congressionally mandated report, each of the following:(A)A citation to the statute requiring the report.(B)An electronic copy of the report, including any transmittal letter associated with the report, in an open format that is platform independent and that is available to the public without restrictions, including restrictions that would impede the re-use of the information in the report.(C)The ability to retrieve a report, to the extent practicable, through searches based on each, and any combination, of the following:(i)The title of the report.(ii)The reporting Federal agency.(iii)The date of publication.(iv)Each congressional committee or subcommittee receiving the report, if applicable.(v)The statute requiring the report.(vi)Subject tags.(vii)A unique alphanumeric identifier for the report that is consistent across report editions.(viii)The serial number, Superintendent of Documents number, or other identification number for the report, if applicable.(ix)Key words.(x)Full text search.(xi)Any other relevant information specified by the Director.(D)The date on which the report was required to be submitted, and on which the report was submitted, to the reports online portal.(E)To the extent practicable, a permanent means of accessing the report electronically.(2)A means for bulk download of all congressionally mandated reports.(3)A means for downloading individual reports as the result of a search.(4)An electronic means for the head of each Federal agency to submit to the reports online portal each congressionally mandated report of the agency, as required by section 4.(5)In tabular form, a list of all congressionally mandated reports that can be searched, sorted, and downloaded by—(A)reports submitted within the required time;(B)reports submitted after the date on which such reports were required to be submitted; and(C)to the extent practicable, reports not submitted.(c)Noncompliance by Federal agencies(1)Reports not submittedIf a Federal agency does not submit a congressionally mandated report to the Director, the Director shall to the extent practicable—(A)include on the reports online portal—(i)the information required under clauses (i), (ii), (iv), and (v) of subsection (b)(1)(C); and(ii)the date on which the report was required to be submitted; and(B)include the congressionally mandated report on the list described in subsection (b)(5)(C).(2)Reports not in open formatIf a Federal agency submits a congressionally mandated report that is not in an open format, the Director shall include the congressionally mandated report in another format on the reports online portal.(d)DeadlineThe Director shall ensure that information required to be published on the online portal under this Act with respect to a congressionally mandated report or information required under subsection (c) of this section is published—(1)not later than 30 days after the information is received from the Federal agency involved; or(2)in the case of information required under subsection (c), not later than 30 days after the deadline under this Act for the Federal agency involved to submit information with respect to the congressionally mandated report involved.(e)Exception for certain reports(1)Exception describedA congressionally mandated report which is required by statute to be submitted to a committee of Congress or a subcommittee thereof, including any transmittal letter associated with the report, shall not be submitted to or published on the reports online portal if the chair of a committee or subcommittee to which the report is submitted notifies the Director in writing that the report is to be withheld from submission and publication under this Act.(2)Notice on portalIf a report is withheld from submission to or publication on the reports online portal under paragraph (1), the Director shall post on the portal—(A)a statement that the report is withheld at the request of a committee or subcommittee involved; and(B)the written notification provided by the chair of the committee or subcommittee specified in paragraph (1).(f)Free accessThe Director may not charge a fee, require registration, or impose any other limitation in exchange for access to the reports online portal.(g)Upgrade capabilityThe reports online portal shall be enhanced and updated as necessary to carry out the purposes of this Act.4.Federal agency responsibilities(a)Submission of electronic copies of reportsNot earlier than 30 days or later than 45 days after the date on which a congressionally mandated report is submitted to either House of Congress or to any committee of Congress or subcommittee thereof, the head of the Federal agency submitting the congressionally mandated report shall submit to the Director the information required under subparagraphs (A) through (D) of section 3(b)(1) with respect to the congressionally mandated report. Notwithstanding section 6, nothing in this Act shall relieve a Federal agency of any other requirement to publish the congressionally mandated report on the online portal of the Federal agency or otherwise submit the congressionally mandated report to Congress or specific committees of Congress, or subcommittees thereof.(b)GuidanceNot later than 180 days after the date of enactment of this Act, the Director of the Office of Management and Budget, in consultation with the Director, shall issue guidance to agencies on the implementation of this Act.(c)Structure of submitted report dataThe head of each Federal agency shall ensure that each congressionally mandated report submitted to the Director complies with the open format criteria established by the Director in the guidance issued under subsection (b).(d)Point of contactThe head of each Federal agency shall designate a point of contact for congressionally mandated reports.(e)Requirement for submissionThe Director shall not publish any report through the online portal that is received from anyone other than the head of the applicable Federal agency, or an officer or employee of the Federal agency specifically designated by the head of the Federal agency. 5.Changing or removing reports(a)Limitation on authority To change or remove reportsExcept as provided in subsection (b), the head of the Federal agency concerned may change or remove a congressionally mandated report submitted to be published on the reports online portal only if—(1)the head of the Federal agency consults with each committee of Congress or subcommittee thereof to which the report is required to be submitted (or, in the case of a report which is not required to be submitted to a particular committee of Congress or subcommittee thereof, to each committee with jurisdiction over the agency, as determined by the head of the agency in consultation with the Speaker of the House of Representatives and the President pro tempore of the Senate) prior to changing or removing the report; and(2)a joint resolution is enacted to authorize the change in or removal of the report.(b)ExceptionsNotwithstanding subsection (a), the head of the Federal agency concerned—(1)may make technical changes to a report submitted to or published on the online portal; (2)may remove a report from the online portal if the report was submitted to or published on the online portal in error; and(3)may withhold information, records, or reports from publication on the online portal in accordance with section 6. 6.Withholding of information(a)In generalNothing in this Act shall be construed to—(1)require the disclosure of information, records, or reports that are exempt from public disclosure under section 552 of title 5, United States Code, or that may be withheld under section 552a of title 5, United States Code; or(2)impose any affirmative duty on the Director to review congressionally mandated reports submitted for publication to the reports online portal for the purpose of identifying and redacting such information or records.(b)Withholding of information(1)In generalConsistent with subsection (a)(1), the head of a Federal agency may withhold from the Director, and from publication on the online portal, any information, records, or reports that are exempt from public disclosure under section 552 of title 5, United States Code, or that may be withheld under section 552a of title 5, United States Code.(2)National securityNothing in this Act shall be construed to require the publication, on the online portal or otherwise, of any report containing information that is classified, or the public release of which could have a harmful effect on national security.7.Implementation(a)Reports submitted to Congress(1)In generalThis Act shall apply with respect to any congressionally mandated report which—(A)is required by statute to be submitted to the House of Representatives, or the Speaker thereof, or Senate, or the President or President Pro Tempore thereof, at any time before, on, or after the date of the enactment of this Act; or(B)is included by the Clerk of the House of Representatives or the Secretary of the Senate (as the case may be) on the list of reports received by the House of Representatives or Senate (as the case may be) at any time before the date of the enactment of this Act.(2)Transition rule for previously submitted reportsTo the extent practicable, the Director shall ensure that any congressionally mandated report described in paragraph (1) which was required to be submitted to Congress by a statute enacted before the date of the enactment of this Act is published on the online portal under this Act not later than 1 year after the date of the enactment of this Act.(b)Reports submitted to committeesIn the case of congressionally mandated reports which are required by statute to be submitted to a committee of Congress or a subcommittee thereof, this Act shall apply with respect to—(1)any such report which is first required to be submitted by a statute which is enacted on or after the date of the enactment of this Act; and(2)to the maximum extent practical, any congressionally mandated report which was required to be submitted by a statute enacted before the date of enactment of this Act unless—(A)the chair of the committee, or subcommittee thereof, to which the report was required to be submitted notifies the Director in writing that the report is to be withheld from publication; and(B)the Director publishes the notification on the online portal.8.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives July 26, 2021.Cheryl L. Johnson,Clerk.